Citation Nr: 1515698	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  05-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fibroid and cyst on and in the uterus. 

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee disability. 

3.  Entitlement to an initial compensable rating for service-connected scar of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO), that denied entitlement to service connection for chronic fibroid and cyst on and in the uterus, granted entitlement to service connection for scar of the left knee evaluated as 0 percent disabling and continued a 10 percent evaluation for service-connected postoperative anterior cruciate ligament reconstruction of the left knee.  

A personal hearing before a member of the Board as requested by the Veteran was scheduled in February 2009.  As she failed to report and a request for postponement had not been received and granted, the case will be decided as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2014). 

This matter was remanded by the Board for further development in September 2009.  Such has been completed and this matter is returned to the Board for further adjudication.  

In January 2015 and March 2015 the Veteran submitted additional claims via a VA 21-526 EZ.  Some of the issues appear to address the left knee claim already on appeal, including claims concerning arthritis, limited flexion and extension, and patellofemoral syndrome of the left knee, as well as painful scar of the left knee.  Other issues deal with claims pertaining to a right knee disability including arthritis, chronic pain, popping/locking, limited flexion and extension, and patellofemoral syndrome of the right knee.  Additionally the Veteran raised contentions including numbness, pain, including sharp pain in the left leg, left calf atrophy (smaller than right calf), restless leg syndrome and entitlement to a temporary 100 percent rating and special monthly compensation.  Aside from the appeal issues pertaining to the left knee and scar, these have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that this matter must again be remanded to the RO for further adjudication. 

Regarding the left knee disorder, the Veteran's representative has argued that the VA examination conducted in 2011 is now too old, and that further examination is necessary.  In this regard the, Board notes that a January 2015 report of general information dated in January 2015 indicates that the Veteran had surgery on her left knee in November 2014 at the Salisbury VAMC, reflective of a worsening of her condition that warrants an additional examination.  Additionally, the surgery records are not associated with the record and must be secured on remand.   

Regarding the claimed gynecological disorder, the VA examination obtained in September 2010 and the addendum opinion provided in October 2014 are problematic.  Specifically, the September 2010 VA examination failed to include review of the claims file and the opinion obtained in the October 2014 addendum was non-responsive to the specific questions posed by the Board in its September 2009 remand, namely whether the claimed cysts and fibroids affecting the uterus and paratubal regions were as likely as not related to service or symptoms and manifestations shown in service, and if so, resulted in the post-service hysterectomy.  The October 2014 examiner did not answer these questions, instead focusing on the fact that fibroids/leiomas and uterine cysts are noncancerous growths not associated with a greater risk of uterine cancer.  The examiner further gave an opinion that the cysts were not secondary to hysterectomy, which is the reverse of the question posed by the Board.  

Thus the RO has not substantially complied with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance), and an additional opinion on this matter is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from July 2001 (one year prior to the claim) to the present, to specifically include records associated with the Veteran's November 2014 left knee surgery at the Salisbury VAMC.  In this regard, reference to an "electronic review" of VA treatment records, as noted on the October 2014 supplemental statement of the case (SSOC), will not suffice; these records must be associated with the claims folder.  

2.  Then refer the claims folder to a qualified examiner for preparation of an addendum opinion.  

After reviewing the claims folder, the examiner is asked to opine as to whether the Veteran's claimed uterine fibroids, uterine cysts or paratubal cyst, are at least as likely as not (50 percent or greater possibility) related to the Veteran's (a) military service; or (b) to symptoms and manifestations shown in service, to include the August 1992 hospitalization and treatment for a left tubo-ovarian abscess, and the September 1992 ultrasound revealing a fibroid uterus; and (c) resulted in a post-service hysterectomy.  The examiner must provide a complete rationale for any stated opinion.  

3.  Then schedule the Veteran for a VA examination to determine the current severity of the Veteran's left knee disability, including any associated scarring.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  Any indicated tests should be performed.  All current residuals, to include a scar, instability and limitation of motion and all resulting functional impairment should be identified.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the left knee.  The examiner is also asked to provide an opinion concerning the impact of the disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC and afforded the appropriate opportunity to respond.  The case should then be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






